Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00203-CV

                                     Timothy Dewayne OFFORD,
                                              Appellant

                                                   v.

                   Joe L. CUELLAR Sr., Matilda Cuellar, and Joe Louis Cuellar Jr.,
                                           Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CI03352
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 4, 2014

DISMISSED

           When Timothy D. Offord filed this appeal, he was required to pay a $195.00 filing fee. See

TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE SUPREME

COURT AND THE COURTS OF APPEALS AND BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT

LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Because Offord did not pay the filing fee,

the clerk of this court notified him by letter dated March 26, 2014, that his notice of appeal was

conditionally filed and the filing fee was due no later than April 9, 2014.
                                                                                       04-14-00203-CV


       In addition, the trial court clerk filed a notification of late record, stating that the clerk’s

record, which was due May 5, had not been filed because Offord had not paid or made

arrangements to pay the clerk’s fee to prepare the record and is not entitled to the record without

paying the fee.

       On May 9, 2014, we therefore ordered Offord to either (1) provide written proof to this

court that he is indigent or otherwise excused from prepaying fees and costs or (2) pay the appellate

filing fee and provide written proof that he has paid or made arrangements to pay the clerk’s fee

for preparing the record. Our order advised Offord that if he failed to file a satisfactory response

to our order by May 19, 2014, his appeal would be dismissed. See TEX. R. APP. P. 37.3(b); 42.3(c).

Offord has not paid the appellate filing fee or filed any response to our May 9, 2014 order.

       We therefore dismiss this appeal for want of prosecution.


                                                   PER CURIAM




                                                 -2-